Citation Nr: 1417240	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cause of the soldier's death.

2.  Entitlement to non-service connected disability pension benefits.

3.  Entitlement to accrued benefits under 38 C.F.R. § 1521.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The soldier served in the New Philippine Scouts from August 1946 to May 1949.  The appellant is the soldier's widow.  The issue of new and material evidence comes to the Board of Veterans' Appeals (Board) on appeal from August and September 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that these rating decisions did not specifically address the matters of entitlement to nonservice-connected pension and accrued benefits; however, such matters have been adjudicated in a February 2011 statement of the case and the appellant filed a timely Form 9 as to all of the issues.  Accordingly, the Board finds that the issues listed on the preceding cover page are all before the Board and are ready for appellate adjudication.


FINDINGS OF FACT

1.  A June 2004 rating decision denied the appellant's claim of service connection for cause of the soldier's death based essentially on a finding that there was no evidence to show that the soldier's death was caused by or substantially or materially contributed to by a disability incurred in or aggravated by the soldier's service. 

2.  Evidence received since the June 2004 rating decision does not tend to show that the soldier's death was caused by or substantially or materially contributed to by a disability incurred in or aggravated by the soldier's death; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.

3.  The Appellant served in the New Philippine Scouts from August 1946 to May 1949.

4.  The soldier did not have a claim pending at the time of his death.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the appellant's claim of service connection for cause of the soldier's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received, and the claim of service connection for cause of the soldier's death may not be reopened.  38 U.S.C.A.       §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

3.  As a matter of law, the appellant's service in the New Philippine Scouts was not qualifying for nonservice-connected pension purposes.  38 U.S.C.A. §§ 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2013). 

4.  Accrued benefits are not warranted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist prior to the initial adjudication of her claims.  A June 2010 letter provided notice in accordance with Kent and Hupp, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  In this regard, the appellant's lay statements, private treatment records, and the soldier's service personnel records are associated with the file.  The Board notes that in August 2010, the RO issued a formal finding on the unavailability of service treatment records(STRs).  The RO stated that that they requested such records from the National Personnel Records Center (NPRC) and NPRC responded that the records are fire-related.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate these claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO notified the appellant of the NPRC's response and requested any records she may have in her possession, or alternatively, information which could be used to reconstruct medical data from service.  The appellant submitted no additional information.  Accordingly, the Board finds that all efforts to obtain additional evidence have been exhausted and that no further action in this regard is necessary.  

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

New and Material Evidence

A June 2004 rating decision denied the appellant's claim of service connection for the cause of the soldier's death based essentially on a finding that there was no evidence to show that the soldier's death was caused by or substantially or materially contributed to by a disability incurred in or aggravated by his service.  The Board's decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The appellant sought to reopen her claim in May 2010 and August and September 2010 rating decisions denied the claim based on no receipt of new and material evidence.  The present appeal ensued.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Evidence received since the June 2004 rating decision includes certificates issued by the U.S. Army discharging the duties of first sergeant, staff sergeant, and technical sergeant.  All certificates noted the soldier's Army Serial No. with a prefix of "PS;" a Separation Qualification Record, issued by the U.S. Army, reflecting that the soldier had service in the Philippine Scouts (with an Army Serial No. prefix "PS") from August 1946 to May 1949; and a WD AGO Form 53 (Enlisted Record and Report of Separation) issued by the U.S. Army, reflecting that the soldier had service in the Philippine Scouts from August 1946 to May 1949.  The Board finds that this evidence is cumulative of evidence previously of record and does not show that the soldier's cause of death was related to his service in the Philippine Scouts.

Additional evidence received since the June 2004 rating decision includes treatment records from Santo Tomas University Hospital which show the solider was treated in August 2000 and found to have an intracerebral hematoma with subarachnoid extension.  The appellant also submitted a medical certificate from Dr. O. R. indicating that the soldier was examined in June 2000 and was diagnosed with malignant hypertension and coronary heart disease.  The Board finds that these records, while new, are not material because they do not show that the soldier's cause of death (listed on his death certificate as uncal/tonsillar herniation and cardiorespiratory arrest due to massive intracranial hemorrhage due to hypertension) was related to service.  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claim of service connection for the cause of the soldier's death may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Nonservice-connected Pension

In order to be eligible for VA non-service-connected pension benefits under           38 U.S.C.A. §§ 1513 or 1521, a person must have served in the active military, naval, or air service during a period of war.  38 U.S.C.A. §§ 1513(a), 1521(j).  By statute, service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (Pub. L. No. 190) shall not be deemed to have been active military, naval, or air service for purposes of eligibility for some VA benefits, including non-service- connected pension.  38 U.S.C.A. § 107(b).  VA regulations clarify that all enlistments in the Philippine Scouts between October 6, 1945, and June 30, 1947, inclusive, were made under Pub. L. No. 190, as that law constituted the sole authority for such enlistments during that period.  38 C.F.R.      § 3.40(b).

In cases such as this, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria, supra.

In the present case, the evidence includes a Separation Qualification Record, issued by the U.S. Army, reflecting that the soldier had service in the Philippine Scouts (with an Army Serial No. prefix "PS") from August 1946 to May 1949; a WD AGO Form 53 (Enlisted Record and Report of Separation) issued by the U.S. Army, reflecting that the soldier had service in the Philippine Scouts from August 1946 to May 1949; and a May 1949 letter to the soldier from Headquarters, Philippine Command, expressing appreciation for the soldier's service as a Philippine Scout.  The evidence also includes communication from the NPRC reflecting that, although the appellant's service records were fire-related, alternative record sources showed that the soldier had service from August 1946 to May 1949.  Additionally, the appellant's written assertions are of record which note that her husband served in the Philippine Army from August 1946.  She listed his service number with an army serial number prefix "PS."

 The Board has considered the evidence of record and recognizes the soldier's service as a Philippine Scout enlisted under section 14, Pub. L. No. 190, 79th Congress (Act of October 6, 1945); however, such service is not qualifying service under Chapter 15, Title 38, U.S. Code, for an award of pension benefits based on nonservice-connected disability.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40.  Hence, the appellant lacks basic eligibility for an award of nonservice-connected pension benefits.

Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) [a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application].

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also     38 C.F.R. §§ 20.1103, 20.1104.

In this case, the evidence of record does not reflect that the soldier had a claim pending at the time of his death, or that the soldier was otherwise entitled to unpaid benefits under an existing rating or decision.  Indeed, the appellant has not identified any such pending claim, nor has she indicated what accrued benefit she believes she is entitled to.

Additionally, under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  Here, the soldier died in August 2000 and the appellant originally applied for accrued benefits in February 2004, over three years after her spouse's death.   

Accordingly, for the reasons discussed above, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to reopen a claim of service connection for cause of the soldier's death is denied.


Entitlement to nonservice-connected pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


